OPINION OF
THE COURT.
This case stands on the same footing as the one against Moses Terrel [Case No. 16,452] and the same reasons for arresting the judgment apply.
There is no law at present to punish the of-fence when occurring upon land; and it rests with congress to provide a remedy. Assault with intent to kill, if committed on the “high seas” or within any place within the admiralty jurisdiction, and out of the jurisdiction of any particular state, is undoubtedly punishable in the courts of the United States, by fine and imprisonment, and confinement to hard labor. That is the only law on the subject, and it has no application to this case. Gordon, Dig. 939. Judgment arrested, and defendants discharged.